— Order affirmed, without costs of this appeal to either party. All concur, except Taylor and Dowling, J J., who dissent and vote for reversal and dismissal of the writ on the authority of People ex rel. Prince v. Brophy (273 N. Y. 90). (The order dismisses the writ of habeas corpus but remands relator to the»custody of the Sheriff of Brie County to be held under the indictment for burglary, third degree, and criminally receiving stolen property.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.